Citation Nr: 1826102	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to service-connected hepatitis C, or as due to ionizing radiation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 1999, with additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction currently rests with the Montgomery, Alabama VA RO.

The Board remanded the Veteran's claim in March 2013 for further development and readjudication.  After review of the record, the Board finds that the directives of the March 2013 Board remand have not been substantially completed, and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a March 2013 Board remand, the Veteran was afforded a VA examination in February 2017 to determine the etiology of his non-Hodgkin's lymphoma.  However, the Board finds that the February 2017 VA examination is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2017).  The examiner opined that the Veteran's non-Hodgkin's lymphoma was not caused or aggravated by his service-connected hepatitis C because there is no medical literature to support this conclusion.  However, during the appeals period, the Veteran submitted medical literature that indicates that hepatitis C could cause non-Hodgkin's lymphoma.  A November 2016 medical opinion from Dr. G.K. also suggests that hepatitis C may have a causal association to non-Hodgkin's lymphoma.  The February 2017 VA examiner did not address this evidence when making a determination.  Therefore, the Board finds that an addendum opinion is necessary to consider this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).

2.  After completing the requested development, obtain an addendum opinion from an appropriate clinician to determine the nature and etiology of the Veteran's non-Hodgkin's lymphoma.  The entire claims file must be made available, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions. After thorough review of the claims file, the examiner should answer the following questions:

i.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's non-Hodgkin's lymphoma is caused by his service-connected hepatitis C?

ii.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's non-Hodgkin's lymphoma is aggravated (permanently worsened beyond its natural progression) by his service-connected hepatitis C?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of non-Hodgkin's lymphoma by service-connected hepatitis C.

iii.)  If the answers to the previous questions are negative, is it at least at likely as not (a fifty percent probability or greater) that the Veteran's non-Hodgkin's lymphoma began in service, or is otherwise related to a disease, event, or injury in service?

In making a determination, the examiner is asked to consider the following evidence: i.) medical literature submitted by the Veteran in support of his claim; and ii.) the November 2016 letter from Dr. G.K.

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for a non-Hodgkin's lymphoma in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the AOJ must readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




